Citation Nr: 1511333	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation and/or herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from August 1956 to July 1959, and from March 1961 to November 1969.  He also had service in Thailand from July 1966 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for prostate cancer.  

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  The Veteran was also provided a copy of his hearing transcript, at his request, in May 2013. 

In November 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an October 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In February 2015, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals VA treatment records dated through September 2013; such records were considered in the October 2014 SSOC.  The remaining documents in Virtual VA are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Initially, the Board notes that the Veteran submitted additional evidence in support of his appeal in December 2014, after the issuance of the October 2014 SSOC.  Neither the Veteran nor his representative has waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).  However, as the Veteran's claim is again being remanded for further development, as discussed below, the AOJ will have an opportunity to consider this evidence on remand.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As detailed in the Board's November 2013 remand, the Veteran contends that his prostate cancer was caused by his exposure to ionizing radiation as a participant in Operation PLUMBBOB.  In the alternative, he argues that he was exposed to herbicides in Thailand while installing telephone and cables lines along the base perimeters.  He stated that he was stationed at the Korat Royal Thai Air Force Base (RTAFB) but that he had temporary duty assignments at Nakhon Phanom RTAFB, Udorn RTAFB, the Green Hill Radar site, Camp Friendship and U-Tapao RTAFB.  Service personnel records confirm that the Veteran served as a wire workload controller and as an outside wire and antenna maintenance specialist while stationed in Thailand from July 1966 to July 1967.  Therefore, pursuant to VA's Adjudication Procedures Manual, M21-1MR, the Board instructed that the AOJ contact the Joint Services Records Research Center (JSRRC) to corroborate the Veteran's purported exposure to herbicides consistent with his service in Thailand.

Such a response was received in August 2014.  The JSRRC indicated that unit histories and supporting documents of Air Force units are in the custody of the Air Force Historical Research Agency (AFHRA).  Following an inquiry to that agency, AFHRA provided a detailed response regarding the use of tactical and commercial grade herbicides at the Korat, Ubon, Nakhon Phanom and U-Tapao RTAFBs.  However, the Veteran also reported that he temporary duty at Udorn RTAFB, Don Maung and Green Hill radar site in a December 2014 statement.  In addition, he reported such temporary duty at the Camp Friendship Army Supply Depot in March 2014.  On remand, the AOJ should contact the JSRRC, AFHRA and/or other appropriate entity to corroborate the Veteran's purported exposure to herbicides at these locations.

Also, while this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file, all outstanding pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Sacramento, California, and that records from that facility dated through September 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the Sacramento VAMC (since September 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim (to include evidence submitted directly to the Board without a waiver of initial AOJ consideration).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Sacramento VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his prostate cancer or its residuals, dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After records and/or responses received have been associated with the claims file, send a request to JSRRC, AFHRA and/or other appropriate entity in an effort to verify the Veteran's exposure to herbicides consistent with his service in Thailand from July 1966 to July 1967.  Such search should be conducted for the Udorn Royal Thai Air Force Base, Don Muang, Green Hill radar site and Camp Friendship Army Supply Depot.  

Each requested entity should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran, detailing any duties that required him to be at or near the base perimeters.  Any response received should be documented in the claim file, and any recommended follow-up action undertaken. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority, to particularly include all evidence that was added to the record since the AOJ's last adjudication of the claim.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




